IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Peter Chibinda, et al.,
Petitioner(s),
Case Number: 1:18cv780
vs.
Judge Susan J. Dlott
Attorney General, et al.,
Respondent(s).
ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge
reviewed the pleadings and filed with this Court on November 7, 2019 a Report and
Recommendation (Doc. 16). Subsequently, the plaintiff filed objections to such Report and
Recommendation (Doc. 17) and the respondents’ filed a response to the objections (18).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, respondents’ motion to dismiss (Doc. 11) is GRANTED and this actions is
DISMISSED without prejudice.

A certificate of appealability will not issue under the standard set forth in Slack v.

McDaniel, 529 U.S. 473, 484-85 (2000), because “jurists of reason” will not find it debatable

whether the Court is correct in its procedural ruling that it lacks subject matter jurisdiction. See
e.g. Wunderlich v. City of Flushing, No. 14cv14626, 2014 WL 7433411, at *3 (E.D. Mich. Dec.
31, 2014) (applying Slack to dismissal for lack of subject matter jurisdiction).

The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that with respect to any application
by petitioner to proceed on appeal in forma pauperis, an appeal of any Order adopting the Report
and Recommendation will not be taken in “good faith,”. Therefore, petitioner is DENIED leave
to appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade v. Sparkman, 117 F.3d 949, 952
(6" Cir. 1997).

The case is hereby TERMINATED from the docket of this Court.

IT IS SO ORDERED.

daca §. ote

Judge Susan J. Nott
United States District Court
